DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Response to Amendment
The amendment filed 3/3/2021. Claims 1-10 remain pending in the application. Applicant’s amendments have not overcome the outstanding rejections, previously set forth in the Final Office Action mailed 11/3/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayamizu et al (JP2017031936A).
Regarding claims 1 and 8, Hayamizu teaches an evaporated fuel processing device (60-67) for a forced induction internal combustion engine including a compressor (41) of a forced induction device (40) and a throttle valve in an intake pipe (Figure 1; Paragraphs 0020-0025) and a corresponding method, the evaporated fuel processing device comprising: a canister (61) that adsorbs an evaporated fuel generated in a fuel tank (50)(Paragraph 0025); a purge control valve (66) that adjusts a purge flow rate from the canister (Paragraph 0025); a first purge path (65) extending from a downstream of the purge control valve to the intake pipe at a downstream of the throttle valve (Paragraph 0028); a second purge path (64) extending from the downstream of the purge control valve to an ejector (67), the ejector being provided in a reflux pipe (67b-67c) providing communication between the intake pipe at a downstream of the compressor and the intake pipe at an upstream of the compressor (Paragraphs 0028 and 0030); and an electronic control unit (70) configured to perform the method of controlling the purge control valve based on control characteristic data (Paragraph 0029).
Hayamizu teaches that the electronic control unit is configured to store first control characteristic data for the first purge path and second control characteristic data for the second purge path, and switch the control characteristic data between first control characteristic data for the first purge path and second control characteristic data for the second purge path, upon determining that the first purge path and the second purge path are switched (Paragraphs 0031-0037 and 0039-0042 [the electronic control unit inherently determines that the first purge path and the second purge path are switched when the pressure values indicate this switch has occurred, and when it is 
Regarding claims 2 and 9, Hayamizu discloses the invention of claims 1 and 8 as discussed above, and Hayamizu teaches that the control characteristic data includes a conversion characteristic (e.g. bifurcation pressure) for converting information on a purge condition into an opening degree command of the purge control valve (Paragraph 0042).
Regarding claims 3 and 10, Hayamizu discloses the invention of claims 1 and 8 as discussed above, and Hayamizu teaches that the first purge path (65) is switched to the second purge path (64) based on an increase in load ("when the turbocharger 40 is supercharging the intake air" vs "when the turbocharger 40 does not supercharge the intake air") of the internal combustion engine (Paragraphs 0031-0033).
Regarding claim 4, Hayamizu discloses the invention of claim 1 as discussed above, and Hayamizu teaches that the electronic control unit compares an intake pipe pressure (intake manifold pressure) at the downstream of the throttle valve and a pressure generated by the ejector, to determine which of the first purge path and the second purge path is used for purging in order to control the purge valve based on flow through each of the first and second purge paths (Paragraphs 0039-0043).
Regarding claim 5, Hayamizu discloses the invention of claim 1 as discussed above, and Hayamizu teaches that the electronic control unit is configured to increase .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu et al (JP2017031936A) in view of Nakagawa et al (U.S. Pre-Grant Publication 2020/0141359).
Regarding claim 7, Hayamizu teaches an evaporated fuel processing device (60-67) for a forced induction internal combustion engine including a compressor (41) of a forced induction device (40) and a throttle valve in an intake pipe (Figure 1; Paragraphs 0020-0025) and a corresponding method, the evaporated fuel processing device comprising: a canister (61) that adsorbs an evaporated fuel generated in a fuel tank (50)(Paragraph 0025); a purge control valve (66) that adjusts a purge flow rate from the canister (Paragraph 0025); a first purge path (65) extending from a downstream of the purge control valve to the intake pipe at a downstream of the throttle valve (Paragraph 0028); a second purge path (64) extending from the downstream of the purge control valve to an ejector (67), the ejector being provided in a reflux pipe (67b-67c) providing communication between the intake pipe at a downstream of the 
Hayamizu teaches that the electronic control unit is configured to store first control characteristic data for the first purge path and second control characteristic data for the second purge path, and switch the control characteristic data between first control characteristic data for the first purge path and second control characteristic data for the second purge path, upon determining that the first purge path and the second purge path are switched (Paragraphs 0031-0037 and 0039-0042 [the electronic control unit inherently determines that the first purge path and the second purge path are switched when the pressure values indicate this switch has occurred, and when it is known that the supercharging condition has gone from “not supercharging” to “is supercharging” or vice versa, which is indicated to the electronic control unit by the pressure sensors 82/83 as noted in paragraphs 0033 and 0037-0038 – “when supercharging is surge tank 14 has a positive pressure by the supercharging”]).
Hayamizu teaches that the first purge path (65) is switched to from the second purge path (64) when the intake air is not supercharged, such as during idle, and vice versa.
Hayamizu does not teach that the electronic control unit is configured to control the purge control valve based on an estimated value of an evaporated fuel concentration, and limit update on the estimated value of the evaporated fuel 
Nakagawa teaches an evaporated fuel processing device (Figure 1) of a forced induction (via supercharger 33) internal combustion engine having a purge control valve (26) controlled by an electronic control unit (100/102)(Paragraph 0028), wherein the electronic control unit is configured to control the purge control valve based on an estimated value of an evaporated fuel concentration (Paragraphs 0036-0037) in order to accurately control purge flow according to the varying density of the flow; and to limit update on the estimated value of the evaporated fuel concentration for use in control of the purge control valve when engine speed is not stable and the engine is not idling, such as when the intake air is supercharged, in order to avoid an error in purge concentration calculation (Paragraph 0051).

Allowable Subject Matter
Claim 6 is allowed.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, regarding claims 1 and 8, that “Hayamizu is devoid of any teaching pertaining to storing first and second characteristics”, “Further, the claim requires "switching the control characteristics data," and Hayamizu is silent regarding such features”, and “In fact, although Hayamizu teaches introducing a purge 
The term “control characteristic data” is so broad that any change to any engine control parameter, data, step, etc. (even measurement data saved to memory [e.g. intake manifold (boost) pressure, which is switched when the engine switches to a supercharged state, causing a switch in purge paths]) when the purge path is switched from the first to second purge path (or vice versa) constitutes a switching of the “control characteristic data”. Additionally, “first control characteristic data for the first purge path” and “second control characteristic data for the second purge path” may also be interpreted as “first control characteristic data for the non-supercharging state” and “second control characteristic data for the supercharging state”, respectively, since Hayamizu teaches that the first purge path (65) is used in the non-supercharging state (paragraph 0031) and the second purge path (64) is used in the supercharging state (paragraph 0033). 
Other examples of switching “control characteristic data” when the purge path switches (and the supercharging state switches [including the transition when both purge paths are used, described in paragraph 0035]) are the switching/changing of the flow rate of exhaust gas flowing through the turbine bypass path by adjusting the wastegate opening (paragraph 0024), switching/changing the purge flow rate by adjusting the purge valve opening (paragraphs 0029, 0036, and 0042), 
In response to applicant’s arguments, regarding claim 7, that “Further, it is respectfully submitted that the internal combustion engine of Nakagawa does not comprise a forced induction device, and the evaporated fuel processing device of Reference 2 is a system in which purge paths are not switched and in which purge gas is delivered with a pump”, and “Accordingly, there would have been no motivation to apply the”, the examiner respectfully submits that Nakagawa describes a forced induction device (supercharger/turbocharger [33] in paragraphs 0003, 0025, 0026, 0029, 0035, Figure 1, etc.). 
The teaching of Nakagawa for control of the purge control valve based on estimated value of an evaporated fuel concentration is universally applicable to purge control regardless of having multiple purge paths to switch between or not. The motivation, to accurately control purge flow according to the varying density of the flow, is present regardless of the purge path configuration. Further, limiting update on the estimated value of the evaporated fuel concentration when engine speed is not stable and the engine is not idling is also universally applicable to purge control regardless of having multiple purge paths to switch between or not. The motivation for this, to avoid an error in purge concentration calculation, is also present regardless of the purge path configuration. The fact that Nakagawa does not teach some or all of the features of the 
In response to applicant’s argument that “Furthermore, since Nakagawa does not teach that an error in calculation of purge concentrations occurs due to switching of purge paths, claim 7 is not obvious in view of Hayamizu and Nakagawa”, the examiner respectfully submits that the claim does not recite any limitation related to the statement “an error in calculation of purge concentrations occurs due to switching of purge paths”. Therefore, Nakagawa is/was not relied upon for teaching this.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747